
























Federal Home Loan Bank
of Des Moines


2011 Long-Term Incentive Plan Document



--------------------------------------------------------------------------------






CONTENTS


I.
Purpose

II.
Eligibility

III.
LTIP Detail

IV.
Administration of the LTIP

V.
Miscellaneous Provisions

VI.
Definitions

Table 1



Page 2

--------------------------------------------------------------------------------




I.    Purpose


The Federal Home Loan Bank of Des Moines (“Bank”) offers a competitive total
compensation program for its executives and other key officers of the Bank that
closely aligns with the performance of the Bank on short- and long-term bases.
Such programs are designed to assist the Bank in attracting, motivating,
rewarding, and retaining high performing executives and other key officers
needed to accomplish the Bank's Strategic Business Plan (“SBP”).


The total compensation program includes base pay, annual incentive, long-term
incentive and benefits (including retirement benefits).


The purpose of the Bank's 2011 Long-Term Incentive Plan (“LTIP”) is to:


·
Attract, motivate and retain high performing and high potential executives and
other key officers of the Bank.

·
Focus and align executives and other key officers on fulfilling the Bank's
mission and vision within a safe and sound framework and in a manner consistent
with the Bank's shared values.

·
Reward performance at an appropriate level of deferred compensation to ensure
that Bank executives and other key officers remain focused on the long-term
health of the enterprise.

·
Provide an additional incentive award that, when combined with base salaries and
annual incentive compensation, will improve competitive total compensation for
the executives and other key officers of the Bank.



The LTIP is effective for the calendar year beginning January 1, 2011. The LTIP
shall remain in effect until the Board's Human Resources and Compensation
Committee (“HRC”) terminates or amends the LTIP.


Summary of the LTIP


The goals and targeted achievement levels of the 2011 LTIP are the same as the
Part I goals of the Bank's 2011 Annual Incentive Plan (“AIP”). Those goals are
shown in Table 1 (attached). The outcome of the LTIP goals in 2011 would
establish a potential award to LTIP participants payable in 2014, subject to HRC
approval.


The amount of the LTIP award paid in 2014 would depend principally on the Bank's
Economic Value of Capital Stock (“EVCS”) in 2013. In accordance with the Bank's
Enterprise Risk Management Policy (“ERMP”), EVCS is defined as the economic
value of equity (“EVE”) divided by the book value of capital stock (“BVCS”). EVE
measures the net present value of the Bank as a going concern (e.g., represents
the Bank's long-term earning potential).


The HRC also may consider a variety of other objective and subjective factors to
decide on the appropriate payouts including but not limited to: (i) operational
errors or omissions that result in material revisions to the financial results,
information submitted to the Federal Housing Finance Agency (“FHFA”), or data
used to determine incentive payouts; (ii) whether submission of information to
the Securities and Exchange Commission (“SEC”), Office of Finance (“OF”) or FHFA
is untimely, and (iii) whether the organization fails to make sufficient and
timely progress, as determined by the FHFA, in the remediation of examination,
monitoring, and other supervisory findings and matters requiring attention.



Page 3

--------------------------------------------------------------------------------




If one of the above occurs, the HRC shall consider the facts and circumstances
and reduce incentive awards commensurate with the materiality of the exception
relative to the Bank's financial and operational performance and financial
reporting responsibilities.


The HRC also may determine a participant is not eligible to receive part or all
of any payout depending on the severity of the following:


•
if a participant for any LTIP Year during a Performance Period has not achieved
a “meets” or higher evaluation of overall job performance;

•
if a participant has not achieved a “meets” or higher evaluation of overall job
performance at the time of payout;

•
if a participant is subject to any disciplinary action or probationary status at
the time of payout; and

•
if at any time during the Performance Period, a participant fails to comply with
regulatory requirements or standards, internal control standards, the standards
of his or her profession, any internal Bank standard, or fails to perform
responsibilities assigned under the Bank's SBP.





II.    Eligibility


Participation in the LTIP is limited to a select group of Bank officers as
determined by the HRC. Eligible officers include the Chief Executive Officer
(“CEO”), Executive Vice Presidents, Senior Vice Presidents (except the Senior
Vice President/Director, Internal Audit) and Vice Presidents as approved by the
HRC (other than the calling officers and other business officers who have a Vice
President title for conducting business). Participation also may include
additional key employees as identified by the CEO and approved by the HRC.


LTIP participants are those individuals in the Bank that are involved in
strategic planning and can affect the long-term performance of the organization.
Participation in the LTIP is a privilege and not a right, and individuals could
be added or subtracted from the LTIP as business conditions warrant and as
determined by the HRC.


Individuals who become eligible after the start of an LTIP Year (which is the
same as a calendar year) will be eligible for a prorated award based on the date
of hire or promotion. Employees must work and complete at least three months in
an LTIP Year in order to be eligible for a prorated award payout.


An employee participating in the LTIP whose employment ends during the LTIP Year
or during the Performance Period but before approval of the payout for the LTIP
Year will not be eligible for award payouts under the LTIP unless otherwise
provided for in any Executive Employment Agreement. The HRC has the sole
discretion to determine whether a payout is made to the participant, and the
amount of any such payout. Participants whose termination occurs as the result
of death, Disability, or Retirement, shall be eligible to receive an award in an
amount prorated based upon full months completed in the Performance Period, and
the award will be paid following HRC approval at the same time as any other
awards for the Performance Period are paid.


Once the HRC has determined that an Award has been earned, the Award payout will
occur in the Bank's fiscal year immediately following the end of the three-year
Performance Period, no later than the end of the first quarter of such year.





Page 4

--------------------------------------------------------------------------------




III.     LTIP Detail.


The goals and targeted achievement levels of the 2011 LTIP are the same as the
Part I goals of the 2011 AIP (see Table 1, attached). The outcome of the LTIP
goals in 2011 would establish a potential award to LTIP participants, payable in
2014, subject to HRC approval.


The following table contains the payout percentage opportunities approved by the
Board of Directors for the LTIP:


Eligibility
2011 Long-Term Incentive
Ranges (%)
Tier 1 (CEO)
20 / 40 / 60
Tier 2 (EVPs)
17.5 / 35 / 52.5
Tier 3 (Senior Managers)
7.5 / 15 / 22.5
Tier 4 (Managers)
5 / 10 / 15



The amount of the award paid in 2014 would depend principally on the Bank's EVCS
at the end of 2013. EVCS is a key risk metric for the Bank. It is included in
the Bank's ERMP and is reported in our public filings. Modifying the amount of
award paid to the level of the Bank's EVCS ensures that over the interim period,
management continues to operate the Bank in a profitable and prudent manner. It
also ensures that management does not take short-term measures in 2011 to secure
a long-term incentive award in 2014 that would be detrimental to the Bank over
the long-term.


The EVCS modifier for the 2011 LTIP is as follows:


·
If the average quarterly EVCS for 2013 is less than $90 per share, the modifier
would be zero, i.e., there would be no LTIP award paid in 2014.

·
If the average quarterly EVCS for 2013 is $90 per share, the modifier would
equal 90%, meaning that actual LTIP awards would equal 90% of the potential
award.

·
For every dollar that the average quarterly EVCS for 2013 exceeds $90 per share,
one percentage point would be added to the multiplier of 90% up to a maximum
multiplier of 110%.



For example, if the Bank were to achieve maximum on the 2011 LTIP goals and if
EVCS were to average $110 per share or more in 2013, then the absolute maximum
payouts under the LTIP in 2014 would be as follows:
 
 
LTIP As a % of Base Salary at Excess/Maximum Achievement Level
Maximum Payout with Multiplier at 110%
 
 


 
Tier 1
60.00
%
66.00
%
Tier 2
52.50
%
57.75
%
Tier 3
22.50
%
24.75
%
Tier 4
15.00
%
16.50
%



Once the HRC has applied the EVCS modifier to potential LTIP payouts,
consideration of other factors can still apply to further modify or deny the
payout amount as set forth above.



Page 5

--------------------------------------------------------------------------------




Given the environment in which the Bank operates, the HRC will review
achievement on the incentive goals quarterly and consider changes to the goals
as appropriate. Structural changes in the financial services sector driven by
factors largely outside the Bank's control (such as legislative changes) may
necessitate wholesale changes in how the Bank's executives and other employees
are rewarded.




IV.     Administration of the LTIP


The Board has appointed and delegated its authority over the LTIP to the HRC,
and the LTIP shall be administered by the HRC.


Except as limited by the express provisions of the LTIP or by resolutions
adopted by the Board, the HRC shall have sole and complete authority and
discretion (i) to approve participants and grant Awards, (ii) to interpret the
LTIP, (iii) to prescribe, amend and rescind rules and regulations relating to
the LTIP, and (iv) to make other determinations necessary or advisable for the
administration of the LTIP.


As detailed above, the HRC will use EVCS, as the primary modifier for LTIP
payouts, as well as a variety of other objective and subjective factors to
decide on the appropriate payouts.


All decisions, determinations and interpretations of the HRC shall be final and
conclusive on all persons affected thereby.


The LTIP, in whole or in part, at any time or from time to time, may be amended
by act of the HRC. The LTIP, in whole or in part, may at any time be suspended,
reinstated or terminated by the Board. No amendment, suspension or termination
of the LTIP shall, without the consent of the participants, affect the rights of
the participants to any award previously approved by the HRC.




V.     Miscellaneous Provisions


This document is a complete statement of the LTIP and supersedes all prior
plans, representations and proposals written or oral relating to its subject
matter. The Bank is not bound by or liable to any participant for any
representation, promise or inducement made by any person which is not expressed
in this document.


In addition to such other rights of indemnification as they may have, the
members of the HRC shall be indemnified by the Bank in connection with any
claim, action, suit or proceeding relating to any action taken or failure to act
under or in connection with the LTIP or any Award granted hereunder to the full
extent provided for under the Bank's governing instruments with respect to the
indemnification of Directors.


This LTIP shall not be considered a contract of employment and nothing in the
LTIP shall be construed as providing participants any assurance of continued
employment for any definite period of time, nor any assurance of current or
future compensation. This LTIP shall not in any manner limit the Bank's right to
terminate compensation and employment at its will, with or without cause.



Page 6

--------------------------------------------------------------------------------




Participation in the LTIP and the right to receive awards under the LTIP shall
not give a participant any proprietary interest in the Bank or any of its
assets. Nothing contained in the LTIP shall be construed as a guarantee that the
assets of the Bank shall be sufficient to pay any benefits to any person. A
participant shall for all purposes be a general creditor of the Bank. Awards may
not be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent and distribution.


In the event that one or more of the provisions of this LTIP becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected.


Waiver by the Bank or any participant of any breach or default by the other of
any of the terms of this LTIP shall not operate as a waiver of any other breach
or default, whether similar to or different from the breach or default waived.
No waiver of any provision of this LTIP shall be implied from any course of
dealing between the Bank and any participant or from any failure by either party
to assert its or his or her rights under the LTIP on any occasion or series of
occasions.


The LTIP shall be construed in accordance with and governed by the State of
Iowa, except to the extent superseded by federal law.


It is intended that the awarding, vesting and payment of any LTIP Award will
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
Treasury regulations relating thereto, so as not to subject any Participant to
the payment of any interest or tax penalty, provided, however, that neither the
Bank, the HRC, the Board, or any directors, officers, employees, consultants, or
other agents shall be liable to a participant or otherwise responsible for any
such interest and tax penalties.




VI.    Definitions.


As used in this document, the following definitions apply:
(a)
“Disability” shall mean that an employee is receiving benefits under a
disability plan sponsored by the Company for a period of not less than three (3)
months by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period not less than twelve (12) months, and which has rendered
employee incapable of substantially performing his or her duties to the Company.

(b)
“Performance Period” shall mean the LTIP Year plus an additional two year
deferral period for a three year plan.

(c)
“Retirement” shall mean employee has terminated employment based on the
attainment of at least age 55 and completion of at least 5 years of service with
the bank or as permitted under Section 409A of the Internal Revenue Code of
1986, as amended.







 

Page 7

--------------------------------------------------------------------------------




Table 1 - 2011 Annual Incentive Plan Part I Goals


 
Threshold
Target
Maximum
Business with Members (40% Total Weight)
 
 
 
Member Borrowing Penetration
(10% Weight)
64%
69%
74%
Member Product Usage Index (“Touch Points”) (10% Weight)
2.00
2.35
2.70
Advance+LOCs to Assets Ratio with Creditworthy Members Less insurance companies,
HFAs and Large Volatile Accounts (10% Weight)
4%
4.5%
5%
Member Satisfaction - Percentage of Members “Very Satisfied” and “Satisfied”
(10% Weight)
90%
93%
96%
 
 
 
 
Risk Management (40% Total Weight)
 
 
 
Preservation of Enterprise Value as measured by the quarterly average of Market
Value of Capital Stock (MVCS) (20% Weight)
 
100
105*
110 and ranking in upper half of Bank System
Quality of Risk Management as measured by the Board's qualitative assessment
covering the following areas (20% Weight):


Credit Risk (30%)
Market Risk (30%)
Operational Risk (15%)
Internal Controls - SOX 404 (15%)
Model Validation (10%)


No payout if assessment is less than “Moderately Successful,” i.e.
“Unsuccessful”
“Moderately Successful”
“Successful”
“Highly Successful”
Profitability (20% Total Weight)
 
 
 
Spread between Adjusted Return on Capital Stock and Average 3 month LIBOR


- With Prepayment Fees
- Without Prepayment Fees
3.75%
4.75%
5.75%

*In order to exceed “target”, the Bank must be ranked in the upper half of the
Bank system for MVCS.



Page 8